Citation Nr: 1334794	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  10-11 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for service-connected prostate cancer with history of prostatitis and benign prostatic hypertrophy with erectile dysfunction (hereinafter "prostate cancer").  

2.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure and/or secondary to the service-connected prostate cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1980.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2009 and January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the issue certified on appeal regarding the Veteran's prostate cancer was entitlement to an increased rating in excess of 20 percent, rather than entitlement to restoration of a 100 percent rating for that disability.  However, based on the procedural history of this case, it is determined to be a rating reduction case, not a rating increase case.  Peyton v. Derwinski, 1 Vet. App. 282 (1991); see also Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Brown v. Brown, 5 Vet. App. 413 (1993) (in reduction cases, the issue is whether the RO was justified, by a preponderance of the evidence, in reducing the veteran's rating; if not, the rating must be restored).  

The Veteran presented testimony before the Board in July 2013.  A transcript of the hearing has been obtained.

The claim for peripheral neuropathy addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

A February 2009 rating reduction of the disability evaluation for prostate cancer from 100 percent to 20 percent under Diagnostic Code 7528, effective June 1, 2009, was without evidence of clear and sustained improvement in the disorder; it was made without adherence to applicable adjudication standard and is void ab initio.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent schedular evaluation for prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The record indicates that in an August 2003 rating decision, the RO awarded service connection for prostate cancer under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  The condition was rated together with the previously established prostatitis and benign prostatic hypertrophy.  An evaluation of 100 percent was assigned from January 7, 2002.  The Veteran was informed that the 100 percent evaluation was assigned during active malignancy or antineoplastic therapy and that six months following completion of treatment, residual disability was determined by findings from a VA examination conducted at that time. 

 In September 2003, the 100 percent disabling rating was continued as the RO did not find evidence of "sustained improvement."  He was notified that he would be scheduled for a review examination, sometime in January 2004, to ascertain whether or not there were any residuals.  The examination took place in May 2008.

In December 2008, the RO notified the Veteran that it proposed to reduce the evaluation from 100 percent to 20 percent.  The RO informed the Veteran that he should have been scheduled for an examination in 2004, as previously informed, but that his case "fell through the cracks." 

In a February 2009 rating decision, the RO reduced the disability evaluation of prostate cancer to 20 percent under 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 7528.  The 20 percent rating was made effective on June 1, 2009.  

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).    
The law also provides that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  When a Veteran's disability rating is reduced without following the applicable regulations, the reduction is void ab initio. See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10; Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Id.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections set forth in 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 

Under 38 C.F.R. § 3.344, if a rating has been in effect for five years or more, there must be material improvement in the disability before there is any rating reduction. In such cases the provisions of 38 C.F.R. § 3.344(a), (b) are for application.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  See Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992). 

Thus, for disabilities that have continued for five years or more, the issue is whether material improvement in a Veteran's disability was demonstrated in order to warrant a reduction in such compensation benefits. See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).   In such cases examinations less full and complete than those on which payments were authorized will not be used as the basis for reductions. 38 C.F.R. § 3.344(a).

The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires that in the case of a rating reduction, the record must establish that a rating reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).  See also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) holding that when a RO reduces a veteran's disability rating without observing the applicable VA regulations, the reduction is void ab initio.

Although the RO clearly notified the Veteran of the proposed rating reduction in accordance with 38 C.F.R. § 3.105(e), the record does not indicate that the Veteran's condition materially improved so as to warrant a reduction, or that consideration was given to such.

Under the applicable rating criteria, a 100 percent evaluation was provided under 
38 C.F.R. § 4.115b, Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  The Note following Diagnostic Code 7528 indications that following cessation of antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, rate the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.    

The reduction was made under 38 C.F.R. § 4.115a, wherein a 20 percent is assigned for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day; a 40 percent requires the wearing of absorbent materials which must be changed two to four times per day; and 60 percent requires the use of appliance or the wearing of absorbent materials which must be changed more than four times per day.  

The RO in 2009 did not articulate an evidentiary basis for concluding that the requirements of section 3.344 were met, such as to impose a reduction of a rating that had been in effect for almost 7 years (albeit due to failure by the RO to provide mandatory review VA examination in 2004).  In addition, the subsequent statement of the case (SOC) and supplemental statement of the case (SSOC) did not contain any reference to the applicable version of the regulation and that it was considered may not be reasonably inferred from the record.  That defect alone could support a reversal in light of the mandatory elements for a compliant SOC.  See 38 C.F.R. § 19.29. 

Moreover, though the Board is aware that if there has been no local reoccurrence or metastasis, the disability is rated on residuals such as voiding dysfunction, in this case the evidence was at best conflicting regarding the severity of the Veteran's residuals.  While the May 2008 VA examination, which prompted the proposed reduction, contained no complaints of urinary frequency, weak stream, or incontinence, the Veteran did report nocturia three times per night.  He also continued to take medication (Hytrin 5 mg), which he claimed caused constipation, and suffered from erectile dysfunction, which treatment with Viagra and Levitra failed to improve.  

VA outpatient treatment records dated in 2008 contain complaints of urinary frequency, erectile dysfunction that oral medications failed to treat, nocturia three to four times a night, and constipation.  Records dated in 2009 show reports of nocturia four to five times per night, poor stream, increasing incontinence (including urge incontinence), constant dribbling, and using diapers daily.  In a February 2009 statement, the Veteran argued that rating reduction was improper, and he should be no less than 60 percent, due to incontinence, changing absorbent pads four times a day and nocturia five times a night.  In a September 2009 statement, the Veteran indicated that he changed diapers three to four times per day and had nocturia three to four times per night.  

As noted above, under 38 C.F.R. § 4.115a, a 60 percent is assigned for voiding dysfunction requiring the wearing of absorbent materials which must be changed more than four times per day.  There pertinent evidence delineated above shows that  there is some disparity in the record as to the severity of the Veteran's residuals, one that might have been resolved by additional VA examination and not simply reliance on a sole VA examination that was less full and complete than those on which payments were authorized.   38 C.F.R. § 3.344(a).

Accordingly, the Board finds that the disability rating reduction effectuated by the rating decision in February 2009, was not in accordance with the requirements of 
38 C.F.R. § 3.344(a) and (b), and that the 100 percent evaluation for prostate cancer must be restored.


ORDER

Restoration of a 100 percent evaluation for prostate cancer is granted, subject to controlling regulations governing payment of monetary awards.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for peripheral neuropathy.

The Veteran contends that he is entitled to service connection for peripheral neuropathy.  Specifically, he claims that the disability is the result of exposure to herbicides during his Vietnam service (previously established by the evidence of record).  He alternatively contends that the claimed condition is proximately due to, the result of, or aggravated by the service-connected prostate cancer. 

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).

In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.

These amendments apply to the Veteran's claim, as it was pending before VA before September 6, 2013.  The Veteran must be notified of such amendments.

Given service treatment records showing treatment for cramps and pain in his legs and upper extremity weakness, the Veteran's presumed exposure to herbicides during service, the diagnosis of axonal sensorimotor peripheral neuropathy following service, that service-connection is currently in effect for prostate cancer, and the inadequate September 2009 neurology clinic resident note, the Board finds that prior to considering the merits of the Veteran's claim, the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The last VA outpatient treatment records associated with the claims folder are dated in January 2009.  The Veteran testified that he continues to seek treatment from VA.  Any missing and/or ongoing VA treatment records pertinent to the issue must also be obtained upon Remand.  38 C.F.R. § 3.159(c) (2).  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents. Specifically, that the amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).

2.  Take all indicated action in order to obtain copies of any VA clinical treatment  records not on file pertaining to treatment of the claimed condition, to include those dated from January 2009 to the present.  All records and/or responses received should be associated with the claims file.

3.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination.  The Veteran's entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, Veterans Benefits Management System (VBMS), CAPRI, and AMIE) must be available for review by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records in Virtual VA or VBMS that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

The examiner should offer an opinion in response to the following: 

a) is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed axonal sensorimotor peripheral neuropathy is related to the Veteran's active military service, to include exposure to herbicides?  The examiner must make reference to the service treatment records containing complaints of cramps and pain in his legs and upper extremity weakness in light of the new regulations that remove the requirement that neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  

b)  is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed axonal sensorimotor peripheral neuropathy is proximately due to, the result of, or aggravated by the service-connected prostate cancer beyond the natural progression of the disease.  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record, to include any records contained within Virtual VA and VBMS.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


